Citation Nr: 1530444	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), Type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to Type II DM.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2014, during which the Veteran presented testimony.  A transcript of said hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including diabetes mellitus) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

In a statement received in April 2013, the Veteran indicated that he performed tours of duty aboard the U.S.S. Ranger in 1968 and 1969, and subsequent tours of duty aboard the U.S.S. Coral Sea in 1970 and the U.S.S. Kitty Hawk in 1971, and that "on one of my tours we put into Da Nang Harbor, but I can't remember which one it was.  Thank you."

In a May 2013 VA Memorandum regarding the formal finding of a lack of information to corroborate Agent Orange exposure, it was determined that the Veteran's April 2013 statement did not provide enough information to corroborate his claimed herbicide exposure, and was therefore insufficient to send to the U.S. Army and Joint Services Record Center (JSRRC) and/or the National Archives and Records Administration (NARA).  

In his July 2013 Notice of Disagreement (NOD), the Veteran stated that he was stationed aboard the U.S.S. Ranger in November 1968, and that the ship was escorted by the U.S.S. Warden and the U.S.S. Bausell "wherever the Ranger went, the other two ships went to ensure the Ranger was never exposed."  He explained that the latter two ships were on the "Agent Orange Ship List" because they were in Da Nang Harbor, so it was reasonable to conclude that the U.S.S. Ranger was also in Da Nang Harbor.  He attached a photo showing the U.S.S. Kitty Hawk receiving supplies from the U.S.S. Vega, which was also on the list of ships recognized as being in Da Nang Harbor.  

In his VA Form 9 Substantive Appeal, received in February 2014, the Veteran stated that the U.S.S. Vega was exposed to Agent Orange on several occasions, and that on November 27, 1968, "our ship" was in Da Nang Harbor along with the destroyer escorts U.S.S. Bausell and U.S.S. Warden.   

During his September 2014 Board videoconference hearing, the Veteran testified that while he was not physically on the ground in Vietnam, there were several instances where he was in contact with ships and supplies that were exposed to Agent Orange.  Specifically, he testified that on November 27, 1968, his ship (the Ranger) was escorted by the U.S.S. Bausell and the U.S.S. Warden, and that the two escorting ships were among those exposed to Agent Orange.  (Hearing Transcript, Page 3).  He further testified that the 3 ships were tied together in Da Nang Harbor on November 27, 1968, and that people were transported back and forth into Vietnam from the ships.  (Hearing Transcript, Pages 4, 8).  The Veteran also testified that his ship was in direct contact with the U.S.S. Vega, a supply ship which was exposed to Agent Orange and that frequently delivered supplies to his ship, and that he could have been exposed several times to Agent Orange while transporting supplies from the U.S.S. Vega to his ship.  Id.  The Veteran testified that he did not leave his ship on November 27, 1968.  (Hearing Transcript, Page 9).  He further explained that, besides not going ashore, he did not leave the U.S.S. Ranger for either the U.S.S. Bausell or the U.S.S. Warden.  (Hearing Transcript, Page 10).  The Veteran testified that the U.S.S. Vega unloaded supplies that were brought to the U.S.S. Ranger in June 1969, at which time the U.S.S. Vega was docked in Cam Ranh Bay and Da Nang Harbor.  (Hearing Transcript, Page 11).  The Veteran concluded his testimony by reporting that he did 3 and 1/2 tours off of the Vietnam coast.  (Hearing Transcript, Page 13).  

Review of VA's Agent Orange: Alphabetized Ships List shows the while the Ranger is not listed therein, said list indicates that the U.S.S. Bausell "Sent small boat ashore for briefing while in Da Nang Harbor on November 27, 1968" and the U.S.S. Warden "Sent whaleboat ashore for briefing while in Da Nang Harbor on November 27, 1968."  Additionally, the U.S.S. Vega is noted to have "Docked to on-load supplies at An Thoi, Vung Tau, Cam Ranh Bay, and Da Nang during June 1969" and also "Docked to deliver supplies to Da Nang, Cam Ranh Bay, Con Son, An Thoi, and Hon Choi during November-December 1970."  See www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp)  (last visited July 10, 2015).  

Notably, the presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on this list.  Rather:

"This list is evolving and is not complete.  Therefore, the presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on this list.  All development procedures described in Training Letter 10-06 should be followed in cases involving ship activity, including sending a request to the Army and Joint Services Records Research Center for review of deck logs. When regional office personnel obtain evidence showing that a ship fits into any of these categories, the evidence should be forwarded to the Compensation Service Agent Orange Mailbox so that the ship can be added to the list [VAVBAWAS/CO/211/AGENTORANGE]."  See "Navy and Coast Guard Ships Associated with Service in Vietnam and exposure to Herbicide Agents" (http://bluewaternavy.org/Ship%20List%20Nov25%202014.pdf (last visited July 10, 2015).  

In view of the foregoing, a remand to obtain the Ranger's deck logs concerning that ship's movements and operations for the period January 1968 to June 1969 is therefore warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the JSRRC, NARA, or other appropriate repository and request the November 1968 deck logs for the U.S.S. Ranger, including all movements and operations conducted during that time period.  The RO/AMC should specifically inquire as to whether the U.S.S. Ranger ever entered any rivers, canals, estuaries, delta areas, and/or other inland waterways in the Republic of Vietnam and whether the U.S.S. Ranger docked in Da Nang Harbor on November 27, 1968 as reported by the Veteran.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  
 
2.  When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




